Filed 9/3/14 In re Aiden G. CA2/5
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re AIDEN G., et al., Persons Coming                               B252509
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. DK00452)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

v.

C.A.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County, Pamela Rae
Tripp, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
         Maureen L. Keaney, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
John C. Savittieri, Deputy County Counsel for Plaintiff and Respondent.
        In this dependency appeal, C.A. (“mother”) appeals from the findings and orders
of the juvenile court sustaining a Welfare & Institutions Code1 section 300 petition and
removing her children from her custody.


                            Factual and Procedural Background
        Aiden G. (born October 2008) and his half-brother A.A. (born September 2011)
both lived with mother. On August 10, 2013, mother took Aiden to the hospital due to
pain in his leg. Neither mother or Aiden had an explanation as to the cause of the pain.
Aiden merely said when he awoke from a nap at nursery school, his leg hurt. According
to Nurse Fields, the reporting party, mother interrupted Aiden while he attempted to
describe his day at school on the day when he suffered the leg pain, and the child
appeared afraid.
        Aiden’s leg appeared slightly swollen, but there were no visible bruises on it.
Mother stated that she had given Aiden Tylenol with codeine the previous night, but she
was unaware of the dosage. The doctor ordered an x-ray of the leg. While they were
waiting for the results of the x-ray, mother and the children stayed in the examination
room.
        While they were waiting, mother was observed throwing A.A. onto a bed and
holding a blanket over his face for about 20 seconds. Mother also grabbed A.A. by his
shirt and violently threw him across the floor. A.A. did not incur any visible injuries as a
result of mother’s actions. The police were called and mother was arrested. Aiden’s x-
ray was negative and he was discharged from the hospital.
        A social worker from the Department of Children and Family Services (“DCFS”)
proceeded to the police station where she interviewed Officer Contreras, who had
responded to Beverly Hospital in regard to the incident, and had interviewed two
witnesses and mother. One of the witnesses, Nurse Fields, told Officer Contreras that
hospital staff observed mother to be very short with other patients in the emergency room

1
      All further statutory references in this opinion are to the Welfare & Institutions
Code, unless otherwise indicated.

                                              2
in general and A.A. in particular, screaming at him and telling him to shut up. Mother
appeared frustrated. She picked up A.A. and threw him on the bed and held a blanket
over his face. A.A. cried and mother did not comfort him. Mother yelled at A.A. and
yanked his arm. She said “Shut up and go to sleep.” She then grabbed him by his shirt
and threw him violently across the room
       The second witness, a Ms. D., had accompanied her ailing granddaughter to the
hospital, who was in the examination room in a bed next to mother. She stated that
mother was very abusive to A.A. She saw mother yelling at A.A. and yanking his arm
multiple times. Mother also grabbed A.A. by his shirt and violently threw him across the
floor. Ms. D. reported her observations to hospital staff.
       Officer Contreras told the social worker that mother seemed very angry and he
suspected she was suffering from mental problems.
       The social worker also interviewed mother at the police station. She reported that
mother did not know why she was arrested. Mother denied abusing her children, though
she admitted she was overwhelmed and somewhat impatient while she was waiting for
the results of the x-rays. She admitted that she put A.A. on the bed in a “rough manner”
and threw a blanket over his head, but denied that she was trying to hurt him. She denied
throwing A.A. across the floor, saying he did that himself.
       Mother told the social worker that she was an unemployed single mother and was
overwhelmed by her financial situation. She was depressed and had un-resolved issues
from childhood, when she had been abused. She was trying to be a good parent, but felt
overwhelmed.
       The social worker reported that mother indeed seemed overwhelmed and was
“talking and talking,” but was unable to focus on explaining what happened at the
hospital and why the police were called. Mother, while crying during the interview,
stated: “I know I am angry, and I am angry with my children, but I do not know why.”
She acknowledged that she would benefit from mental health services but denied having
mental health issues. She admitted she had a problem with managing her anger and
verbally took her frustration out on the children.


                                              3
       The social worker also interviewed the children’s maternal aunt at the police
station. She said that mother was a good mother, but she had a short temper and was
difficult to deal with. Mother made big issues out of small ones. She stated that mother
was once diagnosed as being a manic-depressive.
       The Department of Mental Health of the County of Los Angeles reported to the
social worker that mother had an open case in 1989, at which time she was diagnosed
with an “Adjustment Disorder with Mixed Disturbances in Emotion and Conduct.”
       At the conclusion of the investigation, the social worker assessed that the children
were victims of physical abuse, at high risk for future abuse, and could not safely remain
in mother’s care.
       On September 12, 2013, another DCFS social worker interviewed mother. Mother
stated that on the day she took the children to the hospital, they were required to wait in
the hall until Aiden was given a room several hours later. The room contained several
patients separated by curtains. A.A. was fidgety and restless; he walked around and
pushed the curtains aside, exposing other patients. Aiden fell asleep while waiting to be
examined.
       Mother informed the social worker that while they were waiting in the hospital she
attempted to put A.A. down for a nap and in this regard forcibly placed him on a gurney.
She claimed that A.A. hit his head on several objects on the gurney when he tried to get
away from her. She then tossed a jacket over his head for 20 to 30 seconds while she
rubbed his back and said “nite nite” to soothe him. Mother said that A.A. then became
quiet, but when she lifted the jacket hood, he was still awake. She said that prior to this,
A.A. was not listening to her.
       When she grabbed A.A. by the shirt, he threw himself to the floor in a diving
motion and had a tantrum in front of the other patients. She claimed that no one could
have seen what happened because of their positions in the room.
       Mother reported that she had problems with fibromyalgia, vertigo, and migraine
headaches, but currently did not take medication for any of these problems. At the time
of the incident at the hospital, however, she was taking Amitriptyline for migraines and


                                              4
vertigo. She had stopped taking the medication on August 12, 2013, with the permission
of the prescribing physician, because it made her feel anxious, angry and hostile.
       Mother stated that she began requesting mental health assistance in 2001, because
“I knew something was wrong with me.” At that time she was depressed, unable to
sleep, and in an emotionally abusive relationship. She was taken to an emergency room
for suicidal ideation and placed on a 72-hour hold. Mother said that she then took Paxil
and received individual counseling for approximately one year. Mother began receiving
mental health services on August 7, 2013. She tried but failed to find appropriate ways to
release her stress and anger.
       On September 29, 2013, the social worker interviewed Aiden. He said that mother
“always gets angry” and “I have to remind her not to get angry.” He said that mother
disciplines him and A.A. by putting them in a corner and “spanks us a lot with a belt” on
their buttocks, which he said hurt “a little.” He also said that mother hit them on their
buttocks with an open hand.
       The maternal aunt reported that A.A. had tantrums, banged his head, and threw
himself on the floor. Mother was making an attempt to manager her behavior more
appropriately during her visits with the children.
       On August 14, 2013, DCFS filed a petition in regard to the children pursuant to
section 300, subdivisions (a) [serious physical harm], (b) [failure to protect] and (j)
[abuse of sibling]. The children were ordered detained. On October 15, 2013, a
jurisdiction and disposition hearing was held. The court dismissed the subdivision (a)
count, but sustained the subdivisions (b) and (j) counts. The children were declared
dependents, were removed from mother’s custody and were place with their maternal
aunt; monitored visits were ordered for mother. The court also ordered mother to
participate in individual and anger management counseling, parenting classes, and to
obtain an assessment for psychotropic medication. In addition, the court ordered play
therapy for the children.
       On October 28, 2013, mother filed a timely notice of appeal.



                                              5
                                      Standard of Review
       Jurisdictional findings are reviewed for substantial evidence. (In re Heather A.
(1996) 52 Cal.App.4th 183, 193.) Where the appellant challenges the sufficiency of the
evidence, the reviewing court must start with the presumption that the record contains
sufficient evidence to support the judgment; it is the appellant’s burden to demonstrate
otherwise. (Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d 875, 881.) The reviewing
court must “view the evidence in the light most favorable to the trial court’s order,
drawing every reasonable inference and resolving all conflicts in support of the judgment.
(In re Marina S. (2005) 132 Cal.App.4th 158, 165.) The trier of fact determines the
credibility of witnesses, weighs the evidence, and resolves factual conflicts. (In re Daniel
G. (2004) 120 Cal.App.4th 824, 830.) An appellate court does not reweigh the evidence.
(Ibid.) If substantial evidence, contradicted or uncontradicted, supports the judgment, it
must be affirmed. (Howard v. Owens Corning (1999) 72 Cal.App.4th 621, 630-631.)


                                          Discussion
       1. There was Substantial Evidence to Support the Juvenile Court’s Decision
Assuming Jurisdiction over the Children.
       Section 300, subdivision (b), describes a child who “has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, as a result of
the failure or inability of his or her parent or guardian to adequately supervise or protect
the child, or the willful or negligent failure of the child’s parent or guardian to adequately
supervise or protect the child from the conduct of the custodian with whom the child has
been left, or the willful or negligent failure of the parent or guardian to provide the child
with adequate food, clothing, shelter, or medical treatment, or by the inability of the
parent or guardian to provide regular care for the child due to the parent’s or guardian’s
mental illness, development disability or substance abuse.”
       Section 300, subdivision (j), describes a child whose “sibling has been abused or
neglected, as defined in subdivision (a), (b), (d), (e) or (i), and there is a substantial risk
that the child will be abused or neglected as defined in those subdivisions. The court


                                                6
shall consider the circumstances surrounding the abuse or neglect of the sibling, the age
and gender of each child, the nature of the abuse or neglect of the sibling, the mental
condition of the parent or guardian, and any other factors the court considers probative in
determining whether there is a substantial risk to the child.”
          On October 15, 2013, the juvenile court sustained the section 300 petition filed by
the DCFS under subdivisions (b) and (j) as follows:
          “On 8/10/13, the children Aiden G[.] and [A.A.]’s mother, C[.]A[.] physically
          abused the child, A[.A.] by forcibly grabbing the child’s arm and throwing the
          child on a bed. The mother grabbed child by the shirt and violently threw the
          child across the floor. The mother repeatedly grabbed and yanked the child’s arm.
          The mother held a blanket over the child’s face for approximately twenty seconds.
          Such physical abuse was excessive and caused the child unreasonable pain and
          suffering. On 8/10/13, the mother was arrested for Willful Cruelty to a Child.
          Such physical abuse of the child by the mother endangers the child’s physical
          health and safety, placing the child and the child’s sibling Aiden at risk of physical
          harm, damage, danger, and physical abuse.”
          We find that substantial evidence was presented to the juvenile court sufficient to
sustain the allegations under subdivisions (b) and (j) of section 300. Mother had
unresolved mental health and anger problems. She was depressed, overwhelmed, and
frustrated, and could not control her anger. In 2001, mother began requesting mental
health assistance because “I knew something was wrong with me.” At that time, she was
hospitalized under a 72-hour psychiatric hold for suicidal ideation and anxiety, for which
she took Paxil and received individual counseling for approximately one year.
Subsequently mother took Lexapro for unresolved issues regarding past abuse by her
mother. During the investigation by the DCFS subsequent to the referral, mother spoke
about feeling hopeless. Her present diagnosis is a depressive disorder. She acknowledged
that she would benefit from mental health services and needed help with her parenting
skills.



                                                7
       Mother told a social worker, “I know I am angry, and I am angry with my
children, but I do not know why.” According to maternal aunt, mother had a short
temper, often had problems with people and was previously diagnosed as manic-
depressive. Four-year-old Aiden reported that mother “always gets angry” and “I have to
remind her not to get angry.” Mother stated that she had failed to find appropriate ways
to release her stress and anger. She admitted that she took her frustration out on the
children and did not know how to control A.A. when he had a tantrum. This later
admission was abundantly apparent when mother’s conduct at the hospital placed one-
year-old A.A. at risk of harm. Nurse Field and Ms. D. witnessed separate incidents of
mother’s behavior toward A.A.
       The foregoing evidence fully supports the juvenile court’s finding that Aiden and
A.A. were at substantial risk of physical harm as set forth in section 300, subdivisions (b)
and (j).


       2. There was Substantial Evidence to Support the Dispositional Order Removing
the Children from Mother’s Custody.
       Removal decisions are reviewed by the appellate court according to the
“substantial evidence” standard. (In re Kristin H. (1996) 46 Cal.App.4th 1635, 1654.) In
juvenile cases, as in other areas of the law, the power of an appellate court begins and
ends with a determination as to whether there is substantial evidence, contradicted or not,
which will support the conclusion of the trier of fact. All conflicts must be resolved in
favor of the respondent and all legitimate inferences indulged in to uphold the verdict or
judgment, if possible. Where there is more than one inference that can be reasonably
deduced from the facts, the appellate court must not substitute its deductions for those of
the trier of fact. (In re David H. (2008) 165 Cal.App.4th 1626, 1633; In re Katrina C.
(1988) 201 Cal.App.3d 540, 547.)
       The same evidence that supports the jurisdictional findings supports the court’s
removal order. Mother asserts that all of the court-ordered requirements placed upon her
could have been accomplished without disturbing custody of the children, because her


                                             8
new medication could have alleviated the anger management issues. Mother’s seeming
reliance solely on a psychotropic drug, about which little evidence was presented, to keep
the children safe while she participates in services in misplaced. Mother has unresolved
mental health and anger issues. She was angry at her two very young children and did
not know why. She took her frustration out on her children, often hitting them with a
belt. Mother’s conduct at the Beverly Hospital was a frightening public display of her
behavior when frustrated. The fact that while in a public place, with witnesses present,
she would engage in such violent conduct against a toddler is extremely concerning, as it
demonstrates a total lack of control on her part. The court found that these problems
were so severe that the children would be at risk of harm if they were not removed from
mother’s custody until they were resolved. Substantial evidence supports the juvenile
court disposition order.


                                        Disposition

       The jurisdictional and dispositional orders of the juvenile court are affirmed.

                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            MINK, J.



We concur:



       TURNER, P.J.                              KRIEGLER, J.





      Retired judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                             9